DETAILED ACTION
	This office action is in response to the Appeal Brief filed on 10/4/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on October 4, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/STEVEN B GAUTHIER/              Supervisory Patent Examiner, Art Unit 2813                                                                                                                                                                                          

Claim Rejections - 35 USC § 102 and or 35 USC § 103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 - 8, 16 - 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over George (US 2010/0122762).
	Regarding claim 1, George teaches a method for bonding substrates comprising (Figures 4A - 4F): 
providing a first substrate 102 having a contact face and a second substrate 104 having a contact face; 
holding the first substrate 102 to a first holding surface of a first holding device 108a; 
holding the second substrate 104 to a second holding surface 108b of a second holding device, wherein the contact face of the first substrate 102 faces the contact face of the second substrate 104; 
contacting the contact face of the first substrate 102 with the contact face of the second substrate 104, wherein the contact faces of the first substrate 102 has a respective curvature before the contacting of the contact faces (see also Paragraph 0037); 
bonding the first substrate 102 with the second substrate 104 at the contact faces of the first and second substrates; and 
controlling during the bonding a change in the curvature of the contact face of the first substrate (Paragraph 0037), wherein controlling includes implementing closed-loop control (force feedback sensor can be strain gauge, Paragraph 0037, where the force determines the applied pressure, where the pressure controls the bowing of the substrate, see also claims 10 and 21 of George) of at least one of the curvature of the contact face of the first substrate.
Regarding “curvature”, it is inherent that the curvature is controlled as George teaches “as the pressure of gas 125 increases the back surface 102b of wafer 102 is pushed down and the upper wafer 102 is bowed downward” (Paragraph 0037) and claim 10 of George teaches “measuring and controlling said applied pressure via a force feedback sensor”.
Regarding “closed-loop control”, this feature appears inherent in the “force feedback sensor” of George.  In the event that “closed-loop control” is not inherent in the “force feedback sensor” of George which measures and controls the applied pressure used to curve the first substrate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a closed-loop control for the curvature of the contact face of the first substrate since the “measuring and controlling said applied pressure via a force feedback sensor” at least suggests the usage of the closed-loop control.
Please see MPEP §2112(III) for rejection under 102/103.
Regarding claim 2, George teaches that the curvatures of the contact faces and/or the changes in the curvatures of the contact faces are adjusted and/or controlled concentrically with respect to the contact faces before the contacting of the contact faces of the first and second substrates (Paragraph 0037 - 0038, radial propagation of gas).
	Regarding claim 3, George teaches that at least one of the curvatures of the contact faces and/or the changes in the curvatures of the contact faces is provided by curvature changing element (the gas pressure is the curvature changing element).
	Regarding claim 4, George teaches that at least one of the curvatures of the contact faces and/or changes in the curvatures of the contact faces is adjusted and/or controlled by fluid pressurization by means of a fluid acting directly on the first and/or second substrate (Paragraphs 0037 - 0038, gas being the fluid).
	Regarding claim 5, George teaches that the first substrate 102 and/or the second substrate 104 are fixed by a fixing device 115/112/114 arranged in a ring-shaped manner, at the periphery of the first and second holding surfaces solely in the region of side edges of the first and second substrates (ring shape implied due to circular bond front Paragraph 0035 and radial control Abstract).
	Regarding claim 6, George teaches that the fixing device 115/112/114 comprise separately controllable, fixing elements divided up into zones at the first and second holding surfaces (Paragraphs 0035- 0036).
	Regarding claim 7, George teaches that the first holding surface and/or the second holding surface are formed from elevations 108a/108b forming a first holding plane of the first holding surface and a second holding plane of the second holding surface.
	Regarding claim 8, George teaches that the curvatures of the contact faces and/or change in the curvatures of the contact faces is detected by use of curvature measuring device arranged along the first and/or second holding surfaces (Paragraph 0037 where force feedback sensor/strain gauge would indirectly measure curvature).
	Regarding claim 16, George teaches that the fixing device is arranged in a circular ring-shaped manner (see claim 5).
	Regarding claim 17, George teaches that the fixing elements 115/114/112 are arranged concentrically (see claim 5 for ring, element 112 is closer to center, thus concentric).
	Regarding claim 18, George teaches that the fixing elements 115/114/112 are distributed uniformly in the zones (Figures 4A).
	Regarding claim 19, George teaches that the curvature measuring device comprises sensors (Paragraph 0037).
	Regarding claim 20, George teaches that said sensors are distance sensors (Paragraph 0037, strain gauge measures  displacement and displacement involves distance).
Regarding claim 24, George teaches that said curvatures of the contact faces of the first and second substrates before the contacting of the contact faces is 0 micrometers deviation from a plane state (Figure 4A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over George (US 2010/0122762) in view of Liu et al. (US 2015/0357226, cited by Applicant).
Regarding claim 15, George teaches using pressurized gas for the curvature changing element and does not teach a pin.  Liu shows pin 111 can be used as a curvature changing element for a substrate 301 (Figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention us a pin for the curvature changing element of George since both pressurized gas and pins were art recognized equivalents at the time the invention was made for the curving of substrates.

Claims 9 - 14, 21 - 23, and 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2010/0122762) in view of Gaudin (US 2012/0006463).

Regarding claim 9, George teaches device for bonding a first substrate 102 with a second substrate 104 at mutually facing contact faces of the first and second substrates, said device comprising (Figures 4A - 4F): 
a first holding device 120a for holding the first substrate 102 to a first holding surface; 
a second holding device 120b for holding the second substrate 104 to a second holding surface; 
curvature measuring device configured to measure curvature of at least one of the contact face of the first substrate;
at least one curvature changing element configured to change the curvature of the contact face of the first substrate, said at least one curvature changing element controlling the change of the curvature of the contact face of the first substrate during bonding of the first substrate with the second substrate (Paragraphs 0036 - 0037)
a controller (see also Paragraph 0008, “Equipment for bringing the aligned first surfaces of the first and second semiconductor structures into atomic contact at a single point and forming a bond interface by applying pressure to the single point via a pressurized gas flowing through a port terminating at the single point.”) operatively coupled to the at least one curvature changing element and to the curvature measuring device, the controller configured implement closed-loop control (indicated by “force feedback sensor”) of at least of the curvature of the contact face of the first substrate.

Regarding “curvature”, it is inherent that the curvature is controlled/measured as George teaches “as the pressure of gas 125 increases the back surface 102b of wafer 102 is pushed down and the upper wafer 102 is bowed downward” (Paragraph 0037) and claim 10 of George teaches “measuring and controlling said applied pressure via a force feedback sensor”.
Regarding “closed-loop control”, this feature appears inherent in the “force feedback sensor” of George.  In the event that “closed-loop control” is not inherent in the “force feedback sensor” of George which measures and controls the applied pressure used to curve the first substrate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a closed-loop control for the curvature of the contact face of the first substrate since the “measuring and controlling said applied pressure via a force feedback sensor” at least suggests the usage of the closed-loop control.
George measures the strain and force in the first substrate and appears silent on measuring “an actual curvature”.  Please note that “actual curvature” is implied as a deflection by using a distance sensor in Paragraph 00136 of Applicant’s specification.  Gaudin teaches (Paragraph 0051) a curvature measuring device configured to measure an actual curvature of a first substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of George to include a curvature measuring device which measures an actual curvature in the manner taught by Gaudin since doing so is another way to obtain data regarding the bowing of a first substrate in order to make contact to a second substrate.
	Regarding claim 10, George teaches that the first holding device 120a is a fluid pressurization device for the adjustment and/or control of the curvatures of the contact faces of the first and second substrates and/or changes in the curvatures of the contact faces of the first and second first and/or second substrates (Paragraphs 0036 - 0037).
	Regarding claim 11, George teaches that the first holding device 120a and/or the second holding device 120b comprise a fixing device 115/114/112 arranged in a ring-shaped manner, at the periphery of the first and second holding surfaces solely in the region of side edges of the first and second substrates (ring shape implied due to circular bond front Paragraph 0035 and radial control Abstract).
	Regarding claim 12, George teaches that the fixing device 115/114/112 comprise separately controllable fixing elements divided up into zones at the first and second holding surfaces (Paragraphs 0035 - 0036).
Regarding claim 13, George teaches that the first holding surface and/or the second holding surface are formed by elevations 108a/108b forming a first holding plane of the first holding surface and a second holding plane of the second holding surface.
	Regarding claim 14, George teaches that the curvature measuring device is arranged along the first holding surfaces (Paragraph 0037, force feedback sensor/ strain gauge indirectly measures curvature).
Regarding claim 21, George teaches that the fixing device is arranged in a circular ring-shaped manner (see claim 5).
Regarding claim 22, George teaches that the curvature measuring device comprises sensors (Paragraph 0037).
	Regarding claim 23, George teaches that said sensors are distance sensors (Paragraph 0037, strain gauge measures displacement, which can be viewed as distance).
Regarding claim 25, George teaches that said curvatures of the contact faces of the first and second substrates before the contacting of the contact faces is 0 micrometers deviation from a plane state (Figure 4A).
Regarding claim 26, George teaches that the controller implements closed-loop control by controlling the curvature changing element based on i) a setpoint curvature corresponding to a desired curvature of at least one of the contact face of the first substrate (see also Paragraph 0039) and ii) the curvature provided by the curvature measuring device of the at least one of the contact face of the first substrate.  See claim 9 where the modification provides the “actual curvature”.
	Regarding claim 27, George teaches that implementing closed- loop control comprises (Paragraph 0037): providing a setpoint curvature corresponding a desired curvature of at least one of the contact face of the first substrate (also Paragraph 0039); measuring a real time curvature of at least the contact face of the first substrate; comparing the setpoint curvature to the real time curvature (inherent in feedback); and based on the comparison, adjusting a pressure applied by curvature elements to cause the real time curvature to correspond to the setpoint curvature.
George indirectly measures curvature by using a strain gauge as a force feedback sensor to control the amount of bowing of the contact face of the first substrate.  It is unclear if George measures the “actual curvature” as claimed.  Please note that “actual curvature” is implied as a deflection by using a distance sensor in Paragraph 00136 of Applicant’s specification.  Gaudin teaches (Paragraph 0051) a curvature measuring device configured to measure an actual curvature of a first substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of George to include a curvature measuring device which measures an actual curvature in the manner taught by Gaudin since doing so is another way to obtain data regarding the bowing of a first substrate in order to make contact to a second substrate.

Response to Arguments
The arguments pertaining to Gaudin were found persuasive.  In the Appeal Brief filed on 10/4/21, “closed-loop control” was described as being well known in the art, where it is a control system that employs feedback (pp. 13).  The claimed “closed-loop control” is further described by using Kuo (pp. 6 - 8).  It is believed that the force feedback sensor of George is indicative of a closed-loop control.  In view of the further description of a “closed-loop control” in the Appeal Brief, the rejection above was made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813